Name: Council Regulation (EEC) No 3523/85 of 10 December 1985 amending for the sixth time Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  regions and regional policy;  animal product
 Date Published: nan

 No L 336/2 Official Journal of the European Communities 14. 12. 85 COUNCIL REGULATION (EEC) No 3523/85 of 10 December 1985 amending for the sixth time Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parl ­ iament (2), Whereas, in certain areas of the Community there is , for sheepmeat and goatmeat, a close similarity between farming and marketing techniques, production costs and consumption habits , such that producers of goatmeat in those areas should qualify from the 1986 marketing year onwards for the premium referred to in Article 5 of Regu ­ lation (EEC) No 1 837/80 (3), as last amended by Regula ­ tion (EEC) No 1312/85 (4), that is granted to sheepmeat producers ; whereas for the same reasons provision should be made to extend the premium scheme to the mountain areas defined in Article 3 of Directive 75/268/EEC (*), as last amended by Regulation (EEC) No 797/85 (6) ; Whereas in certain aereas of the Community where natural and climatic conditions are particularly severe, the first lambing of ewes used for flock replacement cannot take place at the normal age ; whereas premiums should therefore be granted in respect of certain of these ewes ; Whereas in both cases described above, since the produc ­ tion costs are lower than in the case of ewes already eligible, the premium paid should be a percentage only of that granted for ewes already eligible ; Whereas the Council should, before 1 March 1986 , deter ­ mine the areas of Spain and Portugal in which the premium intended to offset the income loss of goatmeat producers will be paid, 1 . Article 5 shall be replaced by the following : 'Article 5 1 . To the extent necessary to offset an income loss by sheepmeat producers in one or more regions during a marketing year, a premium shall be granted ; further ­ more , with effect from the beginning of the 1986 marketing year, in order to offset an income loss by goatmeat producers, an premium shall be granted :  on one hand, in the areas referred to in Annex III ,  on the other hand, in the mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC, other than the areas referred to in Annex III to this Regulation , provided that it is established following the procedure referred to in Article 26 that the production of those areas meets the two following criteria : (a) the goat rearing is mainly directed towards the production of goatmeat ; (b) the goat and sheep rearing techniques are similar in nature . The amount of these premiums shall be fixed immedi ­ ately after the end of the marketing year. 2 . The income loss referred to in paragraph 1 shall be deemed to be any difference , per 100 kilograms carcase weight, between the basic price referred to in Article 3 ( 1 ) and the arithmetic mean of the market prices recorded for the region in question in accor ­ dance with Article 4. 3 . The premium payable per ewe in each region shall be obtained by multiplying the income loss referred to in paragraph 2 per 100 kilograms carcase weight by a coefficient expressing for each region the normal annual production of lambmeat per ewe in 100 kilograms carcase weight . Furthermore , with regard to the areas specified in para ­ graph 1 , first subparagraph , first and second indents, the premium payable per she-goat from the beginning of the 1986 marketing year shall be 80 % of the amount payable per ewe in those areas . 4 . If, however, for one or more of the regions within the meaning of Article 3 (5), the probable trend in market prices as referred to in Article 4 and of the variable premium referred to in Article 9 indicate that an income loss is likely during the course of the marketing year, the Member State(s) concerned may, by means of the procedure laid down in Article 26, be authorized to make an advance payment in the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1837/80 is hereby amended as follows : (  ) OJ No C 67, 14 . 3 . 1985, p . 66 . (2) OJ No C 94, 15 . 4 . 1985, p . 98 . (3) OJ No L 183 , 16 . 7 . 1980 , p . 1 . (4) OJ No L 137, 27 . 5 . 1985, p . 22 . O OJ No L 128 , 19 . 5 . 1975, p . 1 . 6) OJ No L 93 , 30 . 3 . 1985 , p . 1 . 14. 12. 85 Official Journal of the European Communities No L 336/3 region(s) in question to sheepmeat producers and, as far as the areas specified in paragraph 1 , first subpara ­ graph 1 , first and second indents are concerned, from the beginning of the 1986 marketing year to goatmeat producers, where such producers are based in less ­ favoured areas defined under Article 3 (3), (4) and (5) of Directive 75/268 /EEC. The amount of the final premium shall be determined after the end of the marketing year, in accordance with paragraphs 1 , 2 and 3 , and any balance shall be paid to producers in the less-favoured agricultural areas referred to in the first subparagraph . 5 . When a ewe premium is granted for region 2, and upon application from interested parties :  a ewe premium equal to the premium payable per ewe in region 2 may be granted in region 1 to producers who show to the satisfaction of the competent authority that no lambs from the ewes that they hold have been slaughtered before the age of two months ;  a she-goat equal to 80 % of the premium payable per ewe in region 2 may be granted to producers in the areas of region 1 , specified in Annex III , who show to the satisfaction of the competent authority that no kids from the she-goats that they hold have been slaughtered before the age of two months . mined in accordance with the procedure laid down in Article 26 . 9 . The Council , acting by qualified majority on a proposal from the Commission , shall adopt general rules for implementing this Article, and in particular shall define which producers may receive the premium and which ewes, and in the areas specified in para ­ graph 1 , first subparagraph, first and second indents, which goats, shall be eligible . The Council , by the same procedure :  may extend the premium scheme to certain moun ­ tain-breed ewes raised in precisely defined areas presenting particularly difficult production condi ­ tions, that do not qualify as eligible ewes : in such cases the premium payable shall be 80 % of that for eligible ewes ;  may specify that the premium is to be granted only to producers keeping a minimum number of ewes or, in the case of the areas specified in paragraph 1 , first subparagraph, first and second indents, a minimum number of ewes and/or she-goats ;  shall decide, before 1 March 1986, with regard to Spain and Portugal on the areas other than those referred to in the first subparagraph, of paragraph 1 , second indent, in which the premium to offset an income loss of goatmeat producers shall be granted. 10 . The Commission, acting in accordance with the procedure laid down in Article 26 :  shall fix as appropriate the premium payable per ewe in each region and in the areas specified in paragraph 1 , first subparagraph, first and second indents, that payable per ewe and she-goat ;  shall adopt implementing rules for this Article covering, in particular, the submission of premium applications, monitoring arrangements and payment of the premium. 11 . Expenditure under the scheme provided for in this Article shall be deemed to form part of interven ­ tion for the purspose of stabilizing agricultural markets .' 2 . Annex III to this Regulation shall be added . 6 . In region 5 the income loss shall , where the vari ­ able premium referred to in Article 9 is paid, be reduced by the weighted average of the variable premiums actually granted . This average, which shall be expressed as an amount per 100 kilograms carcase weight, shall be obtained by dividing the total amount of premiums actually granted by the weight of the certified animals for which the variable premium may be paid on slaughter or, as appropriate, when they are first placed on the market . 7 . For the purpose of determining the arithmetic mean of market prices as referred to in paragraph 2 when the intervention measures referred to in Article 6 ( 1 ) (b) are applied in a region , the market price shall , for the period during which buying in actually takes place, be replaced by the seasonally adjusted interven ­ tion price . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1986 marketing year . 8 . Premiums shall be paid to recipient producers on the basis of the number of ewes and/or she-goats kept on their holding over a minimum period to be deter ­ No L 336/4 Official Journal of the European Communities 14. 12 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1985 . For the Council The President M. FISCHBACH ANNEX ANNEX III 1 . France : 2 . Greece : 3 . Italy : Corsica . the whole country . Lazio , Abruzzo, Molise , Campania , Apulia, Basilicata, Calabria , Sicily and Sardinia.'.